IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Anton McCullough,                         :
                          Petitioner      :
                                          :
               v.                         :          No. 87 C.D. 2020
                                          :
Pennsylvania Board of Probation           :
and Parole,                               :
                        Respondent        :


PER CURIAM                             ORDER


               NOW, May 3, 2021, upon consideration of Petitioner’s

application for reconsideration, the application is denied.